                                UNITED STATES DISTRICT COURT
                               CENTRAL DISTRICT OF CALIFORNIA

                                   CIVIL MINUTES – GENERAL

Case No.: 2:18-cv-06877-DOC-MAA                                            Date: May 7, 2019
Title:      Atkins v. Montgomery


Present:    The Honorable MARIA A. AUDERO, United States Magistrate Judge


                     Chris Silva                                            N/A
                    Deputy Clerk                                   Court Reporter / Recorder

           Attorneys Present for Plaintiff:                   Attorneys Present for Defendants:
                        N/A                                                 N/A

Proceedings (In Chambers):              Order to Show Cause Why Respondent Has Failed to File a
                                        Timely Answer

       On February 28, 2019, the Court ordered Respondent W.L. Montgomery to file and serve an
Answer to the Petition. (ECF No. 12, at 2.) Respondent’s Answer was due on April 15, 2019. (See
id.) To date, neither an Answer nor a request for an extension of time in which to file an Answer has
been lodged with this Court.

       Respondent is ORDERED TO SHOW CAUSE why he has failed to file a timely Answer.
Respondent must respond in writing to this Order to Show Cause no later than May 21, 2019.
Alternatively, the Order to Show Cause will discharge automatically upon the filing of Respondent’s
Answer or a request for an extension of time in which to file the Answer supported by a showing of
good cause.

It is so ordered.




                                                                            Time in Court:         0:00
                                                                      Initials of Preparer:        CSI


CV-90 (03/15)                            Civil Minutes – General                               Page 1 of 1
